Motion Granted;
Appeal Reversed and Remanded and
Memorandum Opinion filed November 18, 2010.
 
 
                        
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00246-CV
____________
 
RACHAEL WILSON, Appellant
 
V.
 
JUDGE JOEL CLOUSER, SR. AND CONSTABLE RUBEN DAVIS,
Appellees
 
 

On Appeal from County Court at Law No. 1
Fort Bend County, Texas
Trial Court Cause No. 10-CCV-041435
 
 
 

M E M O R
A N D U M   O P I N I O N
This is an appeal from a
judgment signed March 18, 2010.
            On October 20, 2010, the parties filed a joint motion to
reverse the judgment and remand the cause to the trial court.  See Tex. R. App. P. 42.1.  The motion is
granted.
            Accordingly, the judgment is reversed and the cause remanded
to the trial court.
                                                                                    PER
CURIAM
Panel consists of Justices
Seymore, Boyce and Christopher.